EXHIBIT SJW CORP. AMENDED AND RESTATED DEFERRED RESTRICTED STOCK PROGRAM (As Amended and Restated effective December 6, 2007) I. PURPOSE. A.The objective of the Deferred Restricted Stock Program (the “Program”) is to promote the long-term success ofSJW Corp. (the “Corporation”) and its subsidiaries by linking incentive opportunities for non-employee members of the Board of Directors of the Corporation (the “Board”) to the performance of the Corporation and its subsidiaries. B.The Program functions as a special formula-grant subprogram under the Corporation’s Long-Term Incentive Plan (the “Plan”) which is to provide equity compensation to the non-employee Board members for their services as members of the Board and as members of the boards of directors of certain of the Corporation’s subsidiaries.The Program shall be subject to the express terms and provisions of the Plan, as amended from time to time. C.The provisions of this December 6, 2007 restatement shall be effective as of January 1, 2008 and shall at that time supersede the provisions of the June 1, 2006 restatement.Effective January 1, 2008, no new awards of deferred restricted stock shall be made under the Program with respect to Board service after December 31, 2007. II. ELIGIBILITY. Prior to January 1, 2008, the following individuals were eligible to participate in the Program over their period of continued service as Board members (the “Participants”): (i)any individual who was first elected or appointed to the Board as a non-employee Board member on or after the date of the 2003 annual meeting of the Corporation’s shareholders (“New Director”), and (ii)any non-employee Board member who was first elected or appointed to the Board as a non-employee Board member prior to such date and elected, by written notice to the Corporation no later than August 31, 2003, to convert from the Director’s Pension Plan to the Program (an “Existing Director”). III. AWARDS OF DEFERRED RESTRICTED STOCK. A.Prior to January 1, 2008, annual grants of deferred restricted stock (“Deferred Restricted Stock”) were made under the Program in accordance with the following provisions: (i)Annual Awards to New Directors.Each New Director received his or her initial annual award of Deferred Restricted Stock on the first business day of January next following his or her completion of at least six (6) months of service as a Board member measured from the date of his or her initial election or appointment to the Board and was eligible to receive subsequent annual awardsof Deferred Restricted Stock on the first business day of January in each of the next (9) succeeding calendar years, provided he or she remained a non-employee member of the Board through such date.1The number of shares of Common Stock underlying each annual Deferred Restricted Stock award was equal to that number of shares (rounded to the nearest whole share) determined by dividing (a) the Aggregate Annual Retainer Fee for the calendar year in which the award was made by (b) the Fair Market Value per share of the Corporation’s Common Stock on the date of the award.For purposes of such calculation and the calculation under III.A(ii) below, the Aggregate Annual Retainer Fee was the sum of the annual retainer fees, at the levels in effect as of the date of the award, for service on the Board and for service on the board of directors of each of the following subsidiaries of the Corporation:San Jose Water Company and SJW Land Company. (ii)Annual Awards to Existing Directors.
